                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TONY DICKEY, et al.,                                 Case No. 15-cv-04922-HSG
                                   8                        Plaintiffs,                       ORDER GRANTING PRELIMINARY
                                                                                              APPROVAL OF CLASS ACTION
                                   9                 v.                                       SETTLEMENT
                                  10     ADVANCED MICRO DEVICES, INC.,                        Re: Dkt. No. 153
                                  11                        Defendant.

                                  12
Northern District of California
 United States District Court




                                  13               Pending before the Court is the unopposed motion for preliminary approval of class action

                                  14   settlement filed by Plaintiffs Tony Dickey and Paul Parmer. Dkt. No. 153. The parties have

                                  15   reached a settlement regarding Plaintiffs’ claims and now seek the required court approval. For

                                  16   the reasons set forth below, the Court GRANTS Plaintiffs’ motion for preliminary approval of

                                  17   class action settlement.

                                  18     I.        BACKGROUND
                                  19          A.      Factual Background
                                  20               Plaintiffs bring this consumer class action against Defendant Advanced Micro Devices,

                                  21   Inc. (“AMD”), alleging that Defendant engaged in deceptive practices when it purportedly

                                  22   misrepresented the number of central processing units (“CPUs”) in its “Bulldozer Processors.”

                                  23   See generally Dkt. No. 94 (“Second Amended Complaint” or “SAC”). According to Plaintiffs,

                                  24   AMD consistently advertised the Bulldozer Processors as having eight cores to outmatch its

                                  25   competitors. SAC ¶¶ 30–32. However, the Bulldozer Processors allegedly did not have eight

                                  26   cores, because the “cores” were actually sub-processors that could not operate and simultaneously

                                  27   multitask as “actual cores.” Id. ¶¶ 24–29, 38. Plaintiffs contend that had they known the CPUs

                                  28   did not have eight-core capabilities, they would not have purchased the processors. Id. ¶¶ 55, 63.
                                   1             Based on those facts, the SAC asserts the following six causes of action: (1) California’s

                                   2   Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; (2) California’s Unfair

                                   3   Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.; (3) California’s False Advertising

                                   4   Law, Cal. Bus. & Prof. Code §§ 17500 et seq.; (4) fraud in the inducement; (5) breach of express

                                   5   warranties; and (6) negligent misrepresentation. SAC ¶¶ 76–147.

                                   6        B.      Procedural History
                                   7             Plaintiff Tony Dickey initially filed this action on October 26, 2015. Dkt. No. 1. The

                                   8   original complaint asserted the same causes of action as the SAC, plus an additional unjust

                                   9   enrichment claim. See generally id. Defendant moved to dismiss the complaint, and the

                                  10   Honorable Ronald M. Whyte granted Defendant’s motion on April 7, 2016. Dkt. No. 46.

                                  11             On May 5, 2016, Plaintiff Dickey and newly-added Plaintiff Paul Parmer filed their first

                                  12   amended complaint, removing the claim for unjust enrichment while realleging all the other causes
Northern District of California
 United States District Court




                                  13   of action. See generally Dkt. No. 50. Defendant again moved to dismiss the first amended

                                  14   complaint, and Judge Whyte granted Defendant’s motion to dismiss with leave to amend. Dkt.

                                  15   No. 71. The case was reassigned to this Court on November 3, 2016. Dkt. No. 72. Plaintiffs filed

                                  16   the operative SAC on November 21, 2016, and Defendant moved to dismiss. Dkt. No. 78. The

                                  17   Court granted Defendant’s motion to dismiss Plaintiffs’ claims for injunctive relief, but otherwise

                                  18   denied the motion. Dkt. No. 96.

                                  19             On March 27, 2018, Plaintiffs filed a motion for class certification. Dkt. No. 118. The

                                  20   Court granted the motion, certifying the following class:

                                  21                    All individuals who purchased one or more of the following AMD
                                                        computer chips either (1) while residing in California or (2) after
                                  22                    visiting the AMD.com website: FX-8120, FX-8150, FX-8320, FX-
                                                        8350, FX-8370, FX-9370, and FX-9590.
                                  23

                                  24   Dkt. No. 135 at 13. The Court appointed the Named Plaintiffs Dickey and Parmer to represent the

                                  25   class and appointed their attorneys at Edelson PC as Class Counsel. Id. On January 31, 2019,

                                  26   Defendant filed a petition in the Court of Appeals for permission to appeal the Court’s class

                                  27   certification order, and the petition was denied. Dkt. Nos. 138, 148.

                                  28
                                                                                           2
                                   1             The parties participated in a mediation session before the Honorable James F. Holderman

                                   2   (Ret.) of JAMS in May 2019. Dkt. No. 146. They were able to reach an agreement in principle to

                                   3   settle the case on a class-wide basis, and agreed to stay any pretrial and trial deadlines. Id.

                                   4   Plaintiff moved for preliminary approval on August 23, 2019. Dkt. No. 153.

                                   5        C.      Settlement Agreement
                                   6             Following extensive formal discovery and with the assistance of a mediator, the parties

                                   7   entered into a settlement agreement on August 9, 2019. Dkt. No. 152-1 (“SA”). The key terms

                                   8   are as follows:

                                   9             Class Definition: The Settlement Class is defined as:

                                  10                     [A]ll Persons who purchased one or more of the following AMD
                                                         computer chips either (1) while residing in California or (2) after
                                  11                     visiting the AMD.com website: FX-8120, FX-8150, FX-8320, FX-
                                                         8350, FX-8370, FX-9370, and FX-9590.
                                  12
Northern District of California
 United States District Court




                                  13   SA ¶ 1.28. Excluded from the Class are any Judges or Magistrate Judges presiding over this

                                  14   action and their family members; Defendant, Defendant’s subsidiaries, parent companies,

                                  15   successors, predecessors, and any entity in which the Defendant or its parent has a controlling

                                  16   interest and their current or former officers, directors, and employees; persons who properly

                                  17   execute and timely file a request for exclusion; and the legal representatives, successors, or assigns

                                  18   of any such excluded persons. Id.

                                  19             Settlement Benefits: Defendant will make a $12,100,000 non-reversionary payment. Id.

                                  20   ¶ 1.30. The settlement payment includes settlement payments to Class Members, settlement

                                  21   administrative expenses estimated between $350,000–$700,000, incentive awards, and any

                                  22   attorneys’ fees and costs awards. Id. ¶¶ 1.26, 1.30, 8.1, 8.3. Individual settlement amounts are

                                  23   estimated to average approximately $37.50 per purchased processor. Dkt. No. 153-1 ¶ 10.

                                  24             Release: All settlement class members will release:

                                  25                     any and all actual, potential, filed, known or unknown, fixed or
                                                         contingent, claimed or unclaimed, suspected or unsuspected, claims,
                                  26                     demands, liabilities, rights, causes of action, contracts or agreements,
                                                         extracontractual claims, damages, punitive, exemplary or multiplied
                                  27                     damages, expenses, costs, attorneys’ fees and or obligations
                                                         (including “Unknown Claims,” as defined below), whether in law or
                                  28                     in equity, accrued or unaccrued, direct, individual or representative,
                                                                                            3
                                                      of every nature and description whatsoever, whether based on
                                   1                  California’s Unfair Competition Law, California’s False Advertising
                                                      Law, California’s Consumer Legal Remedies Act, or on claims of
                                   2                  fraudulent inducement, breach of express warranty, or negligent
                                                      misrepresentation, or other federal, state, local, statutory or common
                                   3                  law or any other law, rule or regulation, against the Released Parties,
                                                      or any of them, arising out of any marketing materials, advertising,
                                   4                  descriptions, facts, transactions, events, matters, occurrences, acts,
                                                      disclosures, statements, representations, omissions or failures to act
                                   5                  regarding the number of cores in AMD’s FX-8120, FX-8150, FX-
                                                      8320, FX-8350, FX-8370, FX-9370, and FX-9590 processors,
                                   6                  including all claims that were brought or could have been brought in
                                                      the Action relating to representations about those CPUs.
                                   7
                                       SA ¶ 1.23. “Unknown Claims” mean claims:
                                   8
                                                      that could have been raised in the Action and that any or all of the
                                   9                  Releasing Parties do not know or suspect to exist, which, if known by
                                                      him or her, might affect his or her agreement to release the Released
                                  10                  Parties or the Released Claims or might affect his or her decision to
                                                      agree, object or not to object to the Settlement.
                                  11

                                  12   Id. ¶ 1.32.
Northern District of California
 United States District Court




                                  13           Class Notice: A third-party settlement administrator will send class notices via U.S. mail

                                  14   and/or email based on information provided by certain third-party resellers of the AMD processors

                                  15   at issue. Id. ¶ 4.1. The settlement administrator will also implement a digital media campaign

                                  16   targeting approximately 6,713,000 potential purchasers. Dkt. No. 153-3 ¶¶ 25–29. The notice

                                  17   will include: the nature of the action, a summary of the settlement terms, and instructions on how

                                  18   to object to and opt out of the settlement, including relevant deadlines. SA ¶¶ 1.16, 4.2; Dkt. No.

                                  19   152-1, Exs. C, D.

                                  20           Opt-Out Procedure: The deadline for a class member to submit a request for exclusion is

                                  21   forty-five (45) days after the Notice Date and no sooner than fourteen (14) days after papers

                                  22   supporting a fee award are filed with the Court and posted to the settlement website. SA ¶ 1.18.

                                  23           Incentive Award: The Named Plaintiffs will apply for incentive awards of no more than

                                  24   $7,500. Id. ¶ 8.3.

                                  25           Attorneys’ Fees and Costs: Class Counsel will file an application for attorneys’ fees not to

                                  26   exceed one third of the settlement fund ($3,630,000), as well as costs. Id. ¶ 8.1.

                                  27   //

                                  28   //
                                                                                         4
                                   1       II.        CLASS CERTIFICATION

                                   2                  Because no facts that would affect the Court’s reasoning have changed since the Court

                                   3   approved the class on January 17, 2019, this order incorporates by reference its prior analysis

                                   4   under Rules 23(a) and (b) as set forth in the order certifying the class.1 See Dkt. No 135. In

                                   5   addition, the Court incorporates its previous analysis appointing Plaintiffs as class representatives,

                                   6   and Edelson PC as Class Counsel. Id. at 13.

                                   7   III.           PRELIMINARY SETTLEMENT APPROVAL

                                   8             A.      Legal Standard

                                   9                  Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                  10   certified class—or a class proposed to be certified for purposes of settlement— may be settled . . .

                                  11   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                  12   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re
Northern District of California
 United States District Court




                                  13   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                  14   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                  15   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                  16                  Where the parties reach a class action settlement prior to class certification, district courts

                                  17   apply “‘a higher standard of fairness’ and ‘a more probing inquiry than may normally be required

                                  18   under Rule 23(e).’” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012) (citation omitted).

                                  19   However, because the Court certified the class here prior to settlement, the Court need not apply

                                  20   this heightened standard.

                                  21                  Courts may preliminarily approve a settlement and direct notice to the class if the proposed

                                  22   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  23   not grant improper preferential treatment to class representatives or other segments of the class;

                                  24   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                  25

                                  26   1
                                         The Court notes that the only difference between the certified class and settlement class is that
                                  27   the certified class included “all individuals,” whereas the settlement class includes “all persons.”
                                       Compare Dkt. No. 135 at 14 with SA ¶ 1.28. This change is to permit businesses to participate in
                                  28   the settlement. Dkt. No. 153 at 8. The Court finds that this difference is not material such that it
                                       would change its initial class certification analysis.
                                                                                          5
                                   1   Adware Litig., No. 15-MD-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018)

                                   2   (citation omitted). Courts lack the authority, however, to “delete, modify or substitute certain

                                   3   provisions. The settlement must stand or fall in its entirety.” Hanlon v. Chrysler Corp., 150 F.3d

                                   4   1011, 1026 (9th Cir. 1998).

                                   5        B.      Analysis
                                   6                 i.   Settlement Process
                                   7             The first factor the Court considers is the means by which the parties settled the action.

                                   8   “An initial presumption of fairness is usually involved if the settlement is recommended by class

                                   9   counsel after arm’s-length bargaining.” Lenovo, 2018 WL 6099948, at *7 (citation and quotations

                                  10   omitted).

                                  11             Here, Class Counsel believes, after significant discovery, class certification, and mediation,

                                  12   that the settlement is fair, adequate, and reasonable. See Dkt. No. 153 at 10; Dkt. No. 153-1 ¶¶ 3–
Northern District of California
 United States District Court




                                  13   10. Based on the record, the Court agrees that the nature of the settlement process conducted by

                                  14   the parties weighs in favor of preliminary approval.

                                  15                ii.   Preferential Treatment
                                  16             The Court next considers whether the settlement agreement provides preferential treatment

                                  17   to any class member. The Ninth Circuit has instructed that district courts must be “particularly

                                  18   vigilant” for signs that counsel have allowed the “self-interests” of “certain class members to
                                  19   infect negotiations.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir.

                                  20   2011). For that reason, courts in this district have consistently stated that preliminary approval of

                                  21   a class action settlement is inappropriate where the proposed agreement “improperly grant[s]

                                  22   preferential treatment to class representatives.” Lenovo, 2018 WL 6099948, at *8 (citation and

                                  23   quotations omitted).

                                  24             Although the Settlement Agreement authorizes Plaintiffs Dickey and Palmer to seek

                                  25   incentive awards of no more than $7,500 for their roles as Named Plaintiffs in this lawsuit, see SA

                                  26   ¶ 8.3, the Court will ultimately determine whether they are entitled to such an award and the
                                  27   reasonableness of the amount requested. Incentive awards “are intended to compensate class

                                  28   representatives for work done on behalf of the class, to make up for financial or reputational risk
                                                                                           6
                                   1   undertaken in bringing the action.” Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th

                                   2   Cir. 2009). Plaintiffs must provide sufficient evidence to allow the Court to evaluate Plaintiffs’

                                   3   award “individually, using ‘relevant factors includ[ing] the actions the plaintiff has taken to

                                   4   protect the interests of the class, the degree to which the class has benefitted from those actions,

                                   5   . . . [and] the amount of time and effort the plaintiff expended in pursuing the litigation . . . .’”

                                   6   Stanton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (citation omitted). The Court will

                                   7   consider the evidence presented at the final fairness hearing and evaluate the reasonableness of

                                   8   any incentive award request. Nevertheless, because incentive awards are not per se unreasonable,

                                   9   the Court finds that this factor weighs in favor of preliminary approval. See Rodriguez, 563 F.3d

                                  10   at 958 (finding that “[i]ncentive awards are fairly typical in class action cases” and “are

                                  11   discretionary” (emphasis omitted)).

                                  12              iii.   Settlement within Range of Possible Approval
Northern District of California
 United States District Court




                                  13           The third factor that the Court considers is whether the settlement is within the range of

                                  14   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  15   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” Lenovo,

                                  16   2018 WL 6099948, at *8. This requires the Court to evaluate the strength of Plaintiff’s case.

                                  17           Here, assuming a 20% claims rate, Plaintiffs estimate that Class Members will recover

                                  18   approximately $37.50 per purchased processor, and the total settlement amount constitutes

                                  19   approximately 20% of Plaintiffs’ estimated maximum possible recovery at trial. Dkt. No. 153-1

                                  20   ¶¶ 8–10; Dkt. No. 153 at 12. Plaintiffs acknowledge that there is substantial risk they would face

                                  21   in continuing to litigate this case, such as proceeding past a motion for summary judgment,

                                  22   maintaining class treatment, and prevailing at trial. Dkt. No. 153 at 11. The Court finds that the

                                  23   settlement amount, given these risks, weighs in favor of granting preliminary approval.

                                  24              iv.    Obvious Deficiencies

                                  25           The fourth and final factor that the Court considers is whether there are obvious

                                  26   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore

                                  27   finds that this factor weighs in favor of preliminary approval.

                                  28                                               *       *       *
                                                                                           7
                                   1          Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                   2   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval.
                                   3   IV.    MOTION FOR FINAL SETTLEMENT APROVAL AND ATTORNEYS’ FEES
                                   4          The Court DIRECTS the parties to include both a joint proposed order and a joint
                                   5   proposed judgment when submitting their motion for final approval.
                                   6    V.    PROPOSED CLASS NOTICE PLAN
                                   7          For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                   8   notice that is practicable under the circumstances, including individual notice to all members who
                                   9   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).
                                  10          With respect to the content of the notice itself, the notice must clearly and concisely state
                                  11   in plain, easily understood language:
                                  12
Northern District of California
 United States District Court




                                              (i)     the nature of the action;
                                  13          (ii)    the definition of the class certified;
                                              (iii)   the class claims, issues, or defenses;
                                  14          (iv)    that a class member may enter an appearance through an attorney if
                                                      the member so desires;
                                  15          (v)     that the court will exclude from the class any member who requests
                                                      exclusion;
                                  16          (vi)    the time and manner for requesting exclusion; and
                                              (vii)   the binding effect of a class judgment on members[.]
                                  17

                                  18   Fed. R. Civ. P. 23(c)(2)(B).
                                  19          The Court finds that the proposed notices, Dkt. No. 152-1, Exs. C and D, are the best
                                  20   practicable forms of notice under the circumstances.
                                  21   VI.    CONCLUSION
                                  22          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for preliminary approval
                                  23   of class action settlement. The parties are DIRECTED to meet and confer and stipulate to a
                                  24   schedule of dates for each event listed below, which shall be submitted to the Court within seven
                                  25   days of the date of this Order:
                                  26
                                  27

                                  28
                                                                                         8
                                                                        Event                                Date
                                   1
                                               Deadline for Settlement Administrator to mail
                                   2           notice to all putative class members
                                               Filing Deadline for attorneys’ fees and costs motion
                                   3           Filing deadline for incentive payment motion
                                               Deadline for class members to opt-out or object to
                                   4           settlement and/or application for attorneys’ fees and
                                   5           costs and incentive payment
                                               Filing deadline for final approval motion
                                   6           Final fairness hearing and hearing on motions

                                   7         The parties are further DIRECTED to implement the proposed class notice plan.

                                   8

                                   9         IT IS SO ORDERED.

                                  10   Dated: 10/4/2019

                                  11                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  12                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      9
